         Case
          Case1:19-cv-00372-CCC
                3:02-at-06000 Document
                                 Document
                                       214 1 Filed
                                               Filed03/04/19
                                                     03/04/19 Page
                                                               Page1 1ofof8 8



              IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_________________________________________
R. ALEXANDER ACOSTA,                      )
SECRETARY OF LABOR,                       )
UNITED STATES DEPARTMENT OF LABOR, )
                                          )
                     Plaintiff,           )
                                          )
           v.                             ) Civil Action No.
                                          )
AA TO ZZ CHILD CARE AND LEARNING          )
CENTER, INC.                              )
d/b/a AA TO ZZ CHILD CARE, a corporation; )
ASHLEIGH ZIMMERMAN and                    )
RYAN ZIMMERMAN                            )
                                          )
                                          )
                     Defendants.          )
                                          )

                                   COMPLAINT

      Plaintiff, R. Alexander Acosta, Secretary of Labor, United States

Department of Labor (hereinafter “the Secretary”) brings this action to enjoin AA

TO ZZ CHILD CARE AND LEARNING CENTER, INC., ASHLEIGH

ZIMMERMAN and RYAN ZIMMERMAN (collectively, “Defendants”) from

violating the provisions of Sections 7, 11(c), 15(a)(2) and 15(a)(5) of the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the Act”),

and for a judgment against Defendants in the total amount of back wage

compensation found by the Court to be due to any of the employees of Defendants
           Case
            Case1:19-cv-00372-CCC
                  3:02-at-06000 Document
                                   Document
                                         214 1 Filed
                                                 Filed03/04/19
                                                       03/04/19 Page
                                                                 Page2 2ofof8 8



pursuant to the Act and an equal amount due to the employees of Defendants in

liquidated damages.

      1.       Jurisdiction of this action is conferred upon the Court by Section 17 of

the Act, 29 U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

      2.       Defendant AA to ZZ CHILDCARE AND LEARNING CENTER,

INC., (AA to ZZ CHILD CARE), is a corporation duly organized under the laws of

the Commonwealth of Pennsylvania, with a registered office at 88 S. Hershey Rd.,

Harrisburg, Pennsylvania, 17112. Defendant is engaged in a daycare business at

the same address within the jurisdiction of this court. Defendant operates nine

other daycare centers in the Harrisburg/York, Pennsylvania area.

      3.       The business activities of Defendant, as described herein, are and

were related and performed through unified operation or common control for a

common business purpose and constitute an enterprise within the meaning of

Section 3(r) of the Act.

      4.       Defendant ASHLEIGH ZIMMERMAN is the president of AA to ZZ

Child Care identified in Paragraph 1. Ashleigh Zimmerman has directed

employment practices and has directly or indirectly acted in the interest of AA to

ZZ Child Care in relation to its employees at all times relevant herein, including

hiring and firing employees, setting employees’ conditions of employment,




                                            2
           Case
            Case1:19-cv-00372-CCC
                  3:02-at-06000 Document
                                   Document
                                         214 1 Filed
                                                 Filed03/04/19
                                                       03/04/19 Page
                                                                 Page3 3ofof8 8



including schedules and the rates and methods of compensation, and supervising

employees day-to-day.

      5.       Defendant RYAN ZIMMERMAN is treasurer of AA to ZZ Child

Care and has acted as a manager or director at AA to ZZ Child Care. Ryan

Zimmerman has directed employment practices and has directly or indirectly acted

in the interest of AA to ZZ Child Care in relation to its employees at all times

relevant herein, including hiring and firing employees, setting employees’

conditions of employment, including schedules and the rates and methods of

compensation, setting schedules, and supervising employees day-to-day.

      6.       At AA to ZZ Child Care, Defendants have employed and are

employing employees in and about their place of business in the activities of an

enterprise engaged in commerce or in the production of goods for commerce,

including employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce, including meat, produce,

formula, and diapers. The enterprise has had an annual gross volume of sales made

or business done in an amount not less than $500,000.00. Therefore, the employees

of AA to ZZ Child Care are employed in an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of Section 3(s)(1)(A) of

the Act.




                                            3
           Case
            Case1:19-cv-00372-CCC
                  3:02-at-06000 Document
                                   Document
                                         214 1 Filed
                                                 Filed03/04/19
                                                       03/04/19 Page
                                                                 Page4 4ofof8 8



      7.       Defendants willfully violated the provisions of Sections 7 and

15(a)(2) of the Act by employing their employees in an enterprise engaged in

commerce or in the production of goods for commerce for workweeks longer that

those prescribed in Section 7 of the Act without compensating said employees for

employment in excess of the prescribed hours at rates not less than one and one-

half times their regular rates. Workweeks for Defendants’ employees, including

those employees listed on Schedule A, ranged from approximately 40 to

approximately 45 hours, but the employees did not receive one and one-half their

regular rate for their overtime hours. Therefore, Defendants are liable for the

payment of unpaid overtime compensation under Section 7 of the Act.

      8.       For example, during the time period from at least May 20, 2015,

through at least May 19, 2018, Defendants failed to compensate their employees

for the time reflected on their time sheets. Defendants manipulated employee time

sheets and/or payroll records at the Defendants’ eight locations to reflect fewer

hours worked. Defendants also improperly rounded employees’ working hours

through the use of a time clock system in a manner which was consistently to the

employee’s detriment. The failure to pay for this working time meant that

employees were not compensated for hours worked over 40 in a workweek.

      9.       Defendants were aware that employees at the daycare centers

preformed pre- and post-shift activities such as cleaning and taking care of


                                            4
        Case
         Case1:19-cv-00372-CCC
               3:02-at-06000 Document
                                Document
                                      214 1 Filed
                                              Filed03/04/19
                                                    03/04/19 Page
                                                              Page5 5ofof8 8



children. Regardless, employees were paid for a set amount of time per workweek.

This uncompensated pre- and post- shift time would often equal an additional ½ an

hour to an hour in excess of 40 hours in a workweek. Defendants also failed to

compensate employees’ travel time between the various centers, resulting in

additional overtime violations.

      10.    Defendants required their employees to complete lesson plans and

attend mandatory training/staff meetings, but failed to compensate employees

when they performed this work at home or during unpaid breaks. The failure to

pay for this working time meant that employees were not compensated for hours

worked over 40 in a workweek.

      11.    As a result of the Defendants’ actions described above, the

Defendants willfully violated Section 7 of the Act by failing to compensate their

employees, including the employees listed on Schedule A, who worked over 40

hours during many workweeks, at one and one-half times their regular rate for

hours worked over 40.

      12.    Defendants violated the provisions of Sections 11(c) and 15(a)(5) of

the Act in that Defendants failed to make, keep, and preserve adequate and

accurate records of their employees, which they maintained as prescribed by the

regulations issued and found at 29 C.F.R. 516. Specifically, Defendants failed to

keep accurate records of hours worked by and wages due to many of their


                                         5
        Case
         Case1:19-cv-00372-CCC
               3:02-at-06000 Document
                                Document
                                      214 1 Filed
                                              Filed03/04/19
                                                    03/04/19 Page
                                                              Page6 6ofof8 8



employees. For example, Defendants failed to make, keep, and preserve time

records which reflected the actual hours worked their employees. In addition,

Defendants kept payroll records which were inconsistent with the hours reflected

on Defendants’ time records.

      13.    As a result of the violations alleged in the paragraphs above, back

wages and an equal amount of liquidated damages are owed to Defendants’ current

and former employees, including the persons specifically listed in the attached

Schedule A to the Secretary’s Complaint.

      WHEREFORE, cause having been shown, the Secretary prays for judgment

against Defendants providing the following relief:

      (1)    For an injunction issued pursuant to Section 17 of the Act

permanently enjoining and restraining Defendants, their officers, agents, servants,

employees, and those persons in active concert or participation with Defendants

who receive actual notice of any such judgment, from violating the provisions of

Sections 7, 11(c) and 15(a)(2) of the Act; and

      (2)    For judgment pursuant to Section 16(c) of the Act finding Defendants

liable for unpaid overtime compensation due to certain of Defendants’ current and

former employees listed in the attached Schedule A for the period of May 20,

2015, through May 19, 2018, and for an equal amount due to certain of

Defendant’s current and former employees in liquidated damages. Additional


                                         6
          Case
           Case1:19-cv-00372-CCC
                 3:02-at-06000 Document
                                  Document
                                        214 1 Filed
                                                Filed03/04/19
                                                      03/04/19 Page
                                                                Page7 7ofof8 8



amounts of back wages and liquidated damages may also be owed to certain

current and former employees of Defendants listed in the attached Schedule A for

violations continuing after May 19, 2018, and may be owed to certain current and

former employees presently unknown to the Secretary for the period covered by

this Complaint, who may be identified during this litigation and added to Schedule

A; or

        (3)   In the event liquidated damages are not awarded, for an injunction

issued pursuant to Section 17 of the Act restraining defendants, their officers,

agents, employees, and those persons in active concert or participation with

defendants, from withholding the amount of unpaid minimum wages and overtime

compensation found due defendants’ employees and prejudgment interest

computed at the underpayment rate established by the Secretary of the Treasury

pursuant to 26 U.S.C. § 6621.




                                           7
        Case
         Case1:19-cv-00372-CCC
               3:02-at-06000 Document
                                Document
                                      214 1 Filed
                                              Filed03/04/19
                                                    03/04/19 Page
                                                              Page8 8ofof8 8




      FURTHER, Plaintiff prays that this Honorable Court award costs in his

favor, and an order granting such other and further relief as may be necessary and

appropriate.

                                             Respectfully submitted,

                                             Kate S. O’Scannalin
                                             Solicitor of Labor

                                             Oscar L. Hampton III
                                             Regional Solicitor

                                             By:/s/ M. del Pilar Castillo
                                             M. del Pilar Castillo
                                             PA ID # 311251
                                             Office of the Solicitor, Region III
                                             Suite 630E, The Curtis Center
                                             170 S. Independence Mall West
                                             Philadelphia, PA 19106-3306
                                             215-861-5186
                                             215-861-5162 (fax)
                                             Castillo.m.pilar@dol.gov

                                             U.S. DEPARTMENT OF
                                             LABOR

                                             Attorneys for Plaintiff




                                         8
